Citation Nr: 1514795	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  09-42 080	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased schedular disability rating in excess of zero percent prior to May 1, 2012, for scars, status post herniorrhaphy, left and right, with neuralgia of the ilio-inguinal nerve bilaterally.

2.  Entitlement to an increased schedular disability rating in excess of 10 percent from May 1, 2012, for scars, status post herniorrhaphy, left and right, with neuralgia of the ilio-inguinal nerve bilaterally.

3.  Entitlement to an extraschedular rating for hernia residuals.

4.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from August 1979 to October 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In the July 2009 rating decision the RO denied a claim for an increased disability rating in excess of zero percent for left and right scars, status post herniorrhaphy.  In a June 2012 rating decision the St. Louis, Missouri RO, increased the disability rating from zero to 10 percent effective May 1, 2012.  The Veteran continued his appeal for higher ratings.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In June 2013, the Board remanded the case for further development.  In December 2013, the Board granted service connection for tinnitus and denied an initial compensable rating for umbilical hernia.  At that time, the Board also remanded the remaining claims for further development, and to develop and adjudicate a TDIU claim pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

Additional evidence was received after the most recent supplemental statement of the case.  In March 2015, the Veteran's representative waived initial RO review of this evidence.  See 38 C.F.R. § 20.1304(c) (2014).

The issue of entitlement to service connection for a psychiatric disorder of depression, secondary to service-connected disabilities, has been raised by the record in a November 2014 statement, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The Veteran does not have recurring hernias on either the right or the left side.

2.  The Veteran's hernia residuals have been productive of two linear scars, measuring 8.5 and 7.5 cm, that are both painful; but neither scar is shown to be unstable, and the disability is not productive of three or four scars that are unstable or painful, or of other disabling effects.

3.  The Veteran's hernia residuals have been productive of severe paralysis of the ilio-inguinal nerves on the right and the left sides; but the ilio-inguinal nerve on either side has not been productive of soft-tissue sarcoma of neurogenic origin, or of other neurologic impairment.


CONCLUSIONS OF LAW

1.  The criteria for a compensable schedular disability evaluation for bilateral inguinal hernias are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.114, Diagnostic Code 7338 (2014).
  
2.  Prior to May 1, 2012, the criteria for a 10 percent schedular disability rating, and no more, for residual scars were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.118, Diagnostic Code 7804 (2014).

3.  The criteria for a schedular disability rating in excess of 10 percent for residual scars are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.118, Diagnostic Code 7804 (2014).

4.  The criteria for a separate 10 percent schedular disability rating, and no more, for neuralgia of the left ilio-inguinal nerve are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.124a, Diagnostic Code 8730 (2014).

5.  The criteria for a separate 10 percent schedular disability rating, and no more, for neuralgia of the right ilio-inguinal nerve are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.124a, Diagnostic Code 8730 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

Letters in November 2008 and November 2010 satisfied the duty to notify provisions for the hernia residuals rating claim.  Although some of the notice was provided after the initial decision on the claim, the claim was properly readjudicated after the notice most recently in an October 2014 supplemental statement of the case, which cured any timing-of-notice defect.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

The Veteran's available service treatment records have been obtained.  Post-service VA treatment records have also been obtained, including records pursuant to the Board's December 2013 remand.

The Veteran was provided VA medical examinations in June 2009 and May 2012.  The examinations are sufficient evidence for deciding the disability rating claim.  The examination reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and they contain reasoned explanations.  The record does not reflect a possible worsening of the disability warranting another examination.  Thus, VA's duty to assist has been met for this claim.

II. Legal Criteria

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  When a disability is not specifically listed in the Rating Schedule, it may be rated under a closely related injury in which the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20 (2012).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The RO has already created a staged rating.

The Veteran is competent to report complaints regarding symptoms capable of lay observation.  38 C.F.R. § 3.159(a)(2).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002). 

The Veteran's service-connected bilateral postoperative hernia disability is identified as scars, status post herniorrhaphy, left and right, with neuralgia of the ilio-inguinal nerve bilaterally.  Based on the RO's determination the residual conditions resulting from the bilateral postoperative inguinal hernias are evaluated under the hyphenated diagnostic code of 8730-7804, which reflects evaluation of (1) bilateral residual ilioinguinal neuralgias, and (2) the bilateral postoperative hernia scars.  

Under the hyphenated diagnostic code of 8730-7804, the RO has assigned a noncompensable (zero percent) evaluation during the appeal period from the date of claim on November 5, 2008 through April 30, 2012; and assigned a 10 percent evaluation effective from May 1, 2012.  The relevant diagnostic code criteria follow.

Under 38 C.F.R. § 4.114, Diagnostic Code 7338, an inguinal hernia is evaluated as follows:
large, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable, warrants an evaluation of 60 percent;
small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible, warrants an evaluation of 30 percent; 
postoperative recurrent, readily reducible and well supported by truss or belt, warrants an evaluation of 10 percent; 
not operated, but remediable, or, small, reducible, or without true hernia protrusion, warrants an evaluation of zero percent. 

The note under 38 C.F.R. § 4.114, Diagnostic Code 7338 provides that 10 percent is added for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be evaluated, and 10 percent, only, added for the second hernia, if the latter is of compensable degree.

Under 38 C.F.R. § 4.118, Diagnostic Code 7804, unstable or painful scars are evaluated as follows: five or more scars that are unstable or painful, warrants an evaluation of 30 percent; three or four scars that are unstable or painful, warrants an evaluation of 20 percent; and one or two scars that are unstable or painful, warrants an evaluation of 10 percent.  

The following notes follow 38 C.F.R. § 4.118, Diagnostic Code 7804: 
Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.

Note (2): If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars 
	
Note (3): Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable. 

38 C.F.R. § 4.118, "Diagnostic Code 7805, Other Scars, and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804" provide for evaluation under an appropriate diagnostic code of any disabling effects not considered in a rating provided under diagnostic codes 7800-04.

Under 38 C.F.R. § 4.120, neurological disability is ordinarily to be rated in proportion to the impairment of motor, sensory or mental function. Consider especially associated manifestations, including complete or partial loss of use of one or more extremities, disturbances of gait, tremors, visceral manifestations, etc. In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  See 38 C.F.R. § 4.124.  

With respect to diseases of the peripheral nerves, the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the bilateral ratings are to be combined with application of the bilateral factor.  See Diseases of the Peripheral Nerves, Schedule of Ratings, 38 C.F.R. § 4.124a.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8730, severe to complete neuralgia of the ilio-inguinal nerve warrants an evaluation of 10 percent; and mild or moderate neuralgia warrants an evaluation of zero percent.

III. Facts

VA treatment records in May 2006 show complaints of lower abdominal pain off and on since hernia repair in 1981.   VA treatment records in 2009 show that the Veteran was receiving treatment for persistent inguinal pain and that he reported he was no longer able to work (for the last 7 to 9 years) as a warehouse worker due to the pain.  In March 2009, the VA treatment provider noted that he could feel the Veteran's bowel bouncing off his finger on examination of the right and left inguinal canals.  The assessment was bilateral hernia.  When seen in April 2009, the provider assessed that there was possible neuropathic pain after the hernia repair; and there was no evidence of hernia recurrence. 

The report of a June 2009 VA examination shows that the Veteran reported complaints of continued numbness at the surgical scars and pain at the sites of inguinal hernia repairs.  The pain was an aching pain with a severity of 6 to 7 on a scale of 10, lasting an hour after urination, bowel movements, or straining and lifting of weight of more than 10 pounds.  He had episodes twice a day.  The pain was non-radiating from the bilateral inguinal hernia repair sites.  He treated the episodes with acetaminophen or ibuprofen.  The pain affects him when he bends over.  He can do no lifting of more than 10 pounds, which prevents him from maintaining employment; he has been unemployed for many years.

On examination the Veteran ambulated without apparent grimacing or pain behaviors and there was no evidence of limping or pain.  The Veteran had bilateral herniorrhaphy repair scars.  The scar on the right lower quadrant was horizontal and measuring 8 cm length and 6 mm wide.  It was superficial, nontender, linear, nonadherent.  There was atrophy within the scar but no keloid formation, ulceration, depression, induration or inflexibility.  There was no inflammation, edema, or erythema of the scar.  There was normal sensation to light touch around the scar with no grimacing or pain behaviors on very light palpation on the scar, or deeper pressure to the surgical scar.  There was no appreciable bulging with coughing.  There was no evidence of recurrence of the right inguinal hernia.  The scar on the left side showed essentially the same findings as for the right side.  The examiner noted additionally that there was no evidence of limitation of function or motion of the underlying tissues caused by the scar.

The examiner concluded that a complete neurologic examination was not indicated on the basis that the Veteran's report of neuropathic pain simply referred to residual pain at the site of surgery, which in the lower abdominal and pelvic wall would have been localized to the cutaneous and immediately subcutaneous tissues.  The examiner also concluded that further genital examination was not indicated because the Veteran had no bulging of the surgical site or recurrence of the inguinal hernias.

The June 2009 VA examination report contains a diagnosis of scars residual to bilateral inguinal hernia repairs.  The examiner concluded with the following findings.  The surgical scars were subjectively mildly symptomatic, but there was no evidence of tenderness or recurrence of the inguinal hernias on examination.  The examiner found the scars to have no functional impact.  Regarding neuropathic pain the examiner found no objective evidence of tenderness or residual local nerve entrapment on examination.  The examiner found the Veteran had normal sensation to light touch testing around the scar areas; and on examination found no evidence of neurologic condition secondary to the inservice inguinal hernia surgery. 

A VA treatment record in October 2009 shows complaints of pain in the right and left inguinal areas.  That record shows that the provider noted that the Veteran had an umbilical hernia and bilateral inguinal hernia repair, and that due to symptoms he was advised not to lift weight over ten pounds.  A December 2010 VA gastroenterology consultation report noted on examination that there was no evidence of inguinal hernia recurrence; and that the groin pain may be neuropathic in nature.  An April 2011 VA report of a stress test shows that the Veteran had to cease the treadmill exercise test due to hernia pain.

The report of a May 2012 VA examination (conducted on May 1, 2012) shows that on examination for peripheral nerves, the examiner diagnosed bilateral postoperative ilioinguinal nerve neuralgia; and no recurrence of hernia since surgeries in 1981.  On examination, the examiner noted findings of severe incomplete paralysis of the right ilioinguinal nerve; and severe incomplete paralysis of the left ilioinguinal nerve.  The examiner found that there was tenderness with each inguinal canal; but no recurrent hernia impulses were felt.  The Veteran had moderate tenderness on palpating the skin over the inguinal canal at the pubic bone.  There was a decreased sensation over the proximal left scrotal sack.

On examination for scars, the examiner diagnosed bilateral surgical scars status post bilateral inguinal hernia surgery.  The Veteran reported a history of chronic bilateral incisional area pain; and painful scars, with sharp, burning, intermittent pain adjacent to both scars, and numbness or tingling.  The surgical scars of the right and right lower abdomen were linear and measured 8.5 cm and 7.5 cm, respectively. The examiner found the bilateral scars were moderately tender to palpation.  Also the sensation was slightly decreased over each scar.

On examination for inguinal hernia, the examiner diagnosed bilateral inguinal hernia.  The report shows a history of left and right inguinal hernia surgery repair in January and June 1981, respectively; and subsequent chronic bilateral incision area pain, worsening, and the Veteran reported he was unable to lift more than 5 pounds.  On examination the Veteran was wearing a belted bilateral hernia support, properly applied, in good condition.  The Veteran reported that he wore the support several days a week, not for any specific activity, and not at nights.  The examiner detected no hernia on examination on either side; and concluded that a supporting belt was not indicated. .

A December 2014 VA progress note shows that the Veteran was seen for complaints of pain in the low back and the left and right side hernia sites.  The provider assessed the pain as an 8 out of 10 at that time.  The Veteran reported the pain level was usually 8, and ranged from 4 to 10.

IV. Analysis

The Veteran submitted his claim in November 2008, and during the appeal period since then, his service-connected scars, status post herniorrhaphy, left and right, with neuralgia of the ilio-inguinal nerve bilaterally, has been assigned a zero percent disability rating prior to May 1, 2012; and a 10 percent disability rating since May 1, 2012.  

The period of the noncompensable rating was based on the RO's determination that there was no recurrence of the left or right inguinal hernia, the surgical scars were not painful or unstable, and there was no associated nerve pathology.

The period of the 10 percent rating was based on the RO's determination that there was moderate neuralgia, warranting a zero percent rating (see 38 C.F.R. § 4.124a, Diagnostic Code 8730); there were two painful scars, warranting a 10 percent rating (see 38 C.F.R. § 4.118, Diagnostic Code 7804); and by not addressing it, implicitly determined there was no recurrence of the left or right inguinal hernia. 

The Board finds it best to evaluate the potential ratings for hernia symptoms themselves, scars and nerve impairment as each could provide for higher or separate ratings.  See Esteban, 6 Vet. App. at 261.  

Evaluation for Inguinal Hernia Symptoms

Other than a limited finding in March 2009, the reports of treatment and of two VA examinations show no evidence of a recurrence of an inguinal hernia on the right or left side at any time during the appeal period.  Both VA examinations during this period contain findings that there was no present inguinal hernia on either side, and therefore no need for a supporting belt.  Identifying an inguinal hernia requires a certain amount of expertise and the competent medical evidence shows no recurrence.

The evidence does not show a postoperative recurrent inguinal hernia, readily reducible and well supported by truss or belt, so as to warrant a separate 10 percent rating, at any time during the appeal period.  See 38 C.F.R. § 4.114, Diagnostic Code 7338.  The preponderance of the evidence is against the grant of a compensable disability rating for inguinal hernia under 38 C.F.R. § 4.114, Diagnostic Code 7338 at any time during the appeal period; there is no doubt to be resolved; and an increased rating is not warranted on this basis.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Evaluation for Associated Scar Symptoms

Review of the VA treatment records and statements from the Veteran reflect that the Veteran has complained of painful scars associated with his herniorrhaphy repair on the right and left side during the appeal period.  The Veteran is competent to report on whether a scar is painful or tender; and at the May 2012 VA examination the examiner confirmed these complaints in his finding that the bilateral scars were moderately tender to palpation.  

Therefore, as there is competent evidence of two scars that are painful, a 10 percent disability rating is warranted for the service-connected bilateral postoperative inguinal hernia disability on that basis.  38 C.F.R. § 4.118, Diagnostic Code 7804.  There is sufficient evidence that the condition has persisted throughout the appeal period, which warrants a 10 percent rating effective throughout the appeal period prior to May 1, 2012, not just after that date.  See Hart, 21 Vet. App. at 505.

The evidence does not show, however, that the service-connected left and right status post herniorrhaphy scars, results in a painful and unstable scar, or that either scar is unstable, or that the disability constitutes three or four scars that are unstable or painful, so as to warrant a rating higher than 10 percent.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 and Note (2).

The evidence also does not show that the scars are of a sufficient area in size; or that the scars themselves resulted in any disabling effects not considered otherwise under scar diagnostic code criteria, to warrant a rating higher than 10 percent at any time.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (3); Diagnostic Codes 7801, 7802, 7805.

Thus, although a 10 percent rating is warranted for scars prior to May 1, 2012, the preponderance of the evidence is against the grant of disability rating in excess of 10 percent for the service-connected left and right status post herniorrhaphy scars at any time during the appeal period; there is no doubt to be resolved; and an increased rating higher than 10 percent is not warranted for scars on this basis.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Evaluation for Associated Peripheral Nerve Symptoms

Review of the VA treatment records and statements from the Veteran since before the appeal period reflect that the Veteran has reported that he has had abdominal pain since his 1981 bilateral inguinal hernia repair.  The Veteran is competent to report on such symptoms and to distinguish these symptoms from those of the associated scars.  At the May 2012 VA examination, the examiner confirmed these complaints in his findings and diagnosis of bilateral postoperative ilioinguinal nerve neuralgia, which the examiner characterized as severe incomplete paralysis of the right ilioinguinal nerve, and severe incomplete paralysis of the left ilioinguinal nerve.      

Therefore, as there is competent evidence that the hernia residuals are productive of severe neuralgia of both ilio-inguinal nerves (on the right and on the left side), an evaluation of 10 percent is warranted for each.  See 38 C.F.R. § 4.124a, Diagnostic Code 8730.  There is sufficient evidence that each of these peripheral nerve conditions have persisted throughout the, thus warranting a 10 percent rating for the left and for the right side, both ratings effective throughout the appeal period.  See Hart, 21 Vet. App. at 505.

The evidence does not show, however, that the service-connected neuralgia of the ilio-inguinal nerve, bilaterally, is productive of other neurologic impairment so as to warrant a rating higher than 10 percent for either side.  The maximum schedular evaluation for neuralgia of the ilio-inguinal nerve is 10 percent; and there is no showing that the disorder is more than severe or that the rating criteria fails to adequately compensate the Veteran for the left or right side neurologic impairment.  There is no evidence of any neurogenic soft-tissue sarcoma associated with either left or right illio-inguinal nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8540.

In sum, while separate 10 percent ratings are warranted for right and left neuralgia of the ilio-inguinal nerve, the preponderance of the evidence is against the grant of a disability rating in excess of 10 percent at any time during the appeal period; there is no doubt to be resolved; and an increased rating higher than 10 percent is not warranted for either side on this basis.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.



ORDER

A compensable schedular disability rating for service-connected bilateral inguinal hernias is denied.

Prior to May 1, 2012, a 10 percent schedular disability rating for residual scars, status post herniorrhaphy, left and right, is granted, subject to the laws and regulations governing the payment of monetary awards.


A schedular disability rating in excess of 10 percent for residual scars, status post herniorrhaphy, left and right, is denied.

A 10 percent schedular disability rating for neuralgia of the left ilio-inguinal nerve, is granted, subject to the laws and regulations governing the payment of monetary awards.

A 10 percent schedular disability rating for neuralgia of the right ilio-inguinal nerve, is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

In light of the Board's remand of the Veteran's TDIU claim discussed below, the extraschedular aspect of his claim for a higher rating for his scars, status post herniorrhaphy, left and right, with neuralgia of the ilio-inguinal nerve bilaterally, must also be remanded.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003) (any development of the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration). 

The Veteran has repeatedly reported that he is unable to work due to his service-connected scars, status post herniorrhaphy, left and right, with neuralgia of the ilio-inguinal nerve bilaterally.  Most recently, in a VA primary care note dated in December 2014, the VA treatment provider concluded with an assessment that included that the Veteran is unable to work due to his hernia pain.  That report noted that the Veteran "is going for 'work experience for the VA, does not lift or push any weight' vet gets paid 750 or so a month."  That report also indicates that the provider assessed the Veteran's current level of pain as 8 on a scale of 10; the Veteran reported that his usual level was 8 and that his maximum level of pain that he experienced was 10. 

The governing regulations provide that, to qualify for a TDIU, if there are two or more service-connected disabilities, at least one shall be rated at 40 percent or more, and there shall be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In this case, the percentage requirements of 38 C.F.R. § 4.16(a) are not met (even considering the increased rating grants in this decision), so a TDIU based on 38 C.F.R. § 4.16(a) is not warranted. 

However, a TDIU may also be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  The Board cannot grant an award of a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

Here, the Board finds that the recent evidence raises the question of whether the Veteran is employed or unemployed, and whether service-connected disabilities preclude him from obtaining and substantially gainful employment.

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for an examination in connection with the TDIU claim.  The examiner must review the claims file, take a detailed history regarding the Veteran's employment, and education and vocational attainment, and examine the Veteran.  The examiner must provide findings that take into account all functional impairments due to the Veteran's service-connected disabilities.  The examiner is requested to provide an opinion as to whether the Veteran's service-connected disabilities in combination render him unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience.  

The examiner must specifically state, based on review of the record, when unemployability, if found, began.

A complete rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, must be set forth.

2.  Finally, and after undertaking any development deemed necessary, readjudicate the issues remaining on appeal.  This should include whether the TDIU claim should be referred for extraschedular consideration under 38 C.F.R. § 4.16(b).  If a benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


